MEMORANDUM **
Melanie Perry appeals pro se the district court’s judgment dismissing her civil rights action under Fed.R.Civ.P. 12(b)(6) for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court properly dismissed Perry’s action alleging constitutional violations, and violations of various federal and state statutes, against several dozen federal and Nevada state employees, as well as private individuals. See Associated Gen. Contractors v. Metro. Water Dist. of S. Cal., 159 F.3d 1178, 1181 (9th Cir.1998) (conclusory allegations and unwarranted inferences are insufficient to defeat a motion to dismiss for failure to state a claim upon which relief can be granted) (quotations and citations omitted).
The district court did not abuse its discretion in denying Perry’s request for appointment of counsel because she failed to demonstrate “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
Perry’s contention that the district court erred in denying her motion to add qui *752tam claims to her original complaint is without merit because the district court dismissed her original complaint with leave to amend, and Perry failed to include the qui tam claims in her amended complaint.
Perry’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.